     Case 4:21-cv-02611 Document 1 Filed on 08/11/21 in TXSD Page 1 of 14




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 ILLUMINA, INC.,                                ) Case No. 4:21-cv-2611
                                                )
                       Plaintiff,               )
                                                )
        v.                                      ) JURY TRIAL DEMANDED
                                                )
 APExBIO TECHNOLOGY LLC,                        )
                                                )
                       Defendant.               )
                                                )



                                         COMPLAINT

       Plaintiff, Illumina, Inc. (“Illumina”), for its Complaint for patent infringement against

Defendant, APExBIO Technology LLC (“APExBIO”), alleges as follows:

                                        THE PARTIES

       1.      Illumina is a company organized and existing under the laws of the State of

Delaware with a principal place of business at 5200 Illumina Way, San Diego, CA 92122.

       2.      Illumina is a global leader in developing and manufacturing life science tools and

systems for analyzing the building blocks of life: DNA that makes up the human genome. DNA is

made up of a series of nucleic acids, the exact sequence of which determines the identity of each

piece of DNA. Illumina’s portfolio of DNA sequencing and analysis tools is designed to accelerate

and simplify genetic DNA analysis, and has enabled studies that were not even imaginable just a

few years ago. To that end, Illumina is credited with achieving a significant milestone in medical

progress through the launch of sequencing technology capable of pushing the cost of sequencing

the human genome from what was as high as six to seven figures down to just $600. See, e.g.,

https://www.nature.com/articles/d42473-021-00030-9. Illumina’s innovation has contributed
      Case 4:21-cv-02611 Document 1 Filed on 08/11/21 in TXSD Page 2 of 14




substantially to advancing research of diseases and drug development and is moving the industry

closer to realizing personalized medicine.

       3.      Illumina makes and sells library preparation products for “next-generation

sequencing” of the human genome. These library preparation products allow the user to take a

very small quantity of genetic material, such as DNA, and easily amplify it and transform it into a

form that is compatible with Illumina’s next-generation sequencing systems. The next-generation

sequencing systems, which offer high throughput sequencing, process a given sample in a

massively parallel fashion and quickly determine its genetic sequence, i.e., the exact order of the

nucleic acids that make up the genetic material of interest. Researchers then can analyze the

sequence to investigate and understand complex scientific challenges surrounding health and

disease. Illumina’s customers include leading genomic research centers, academic institutions,

government laboratories, and hospitals, as well as pharmaceutical, biotechnology, commercial

molecular diagnostic laboratories, and consumer genomics companies.

       4.      APExBIO is a company organized and existing under the laws of the State of Texas

with a principal place of business at 7505 Fannin Street, Suite 410, Houston, TX 77054. According

to its website, APExBIO sells Small Molecule Inhibitors/Activators, Compound Libraries,

Peptides, Assay Kits, Fluorescent Labels, Enzymes, Modified Nucleotides, mRNA synthesis and

various tools for Molecular Biology.

                                JURISDICTION AND VENUE

       5.      This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. §§ 1 et seq. This Court has subject matter jurisdiction over this action pursuant

to at least 28 U.S.C. §§ 1331 and 1338(a).




                                                 2
      Case 4:21-cv-02611 Document 1 Filed on 08/11/21 in TXSD Page 3 of 14




        6.     This Court has personal jurisdiction over APExBIO because, inter alia, APExBIO

is purposefully and intentionally availing itself of the privileges of doing business in the State of

Texas, including in this District, at least because APExBIO is incorporated in this State with a

registered office in this District, is headquartered and has a regular and established place of

business in this District, and because APExBIO has committed acts of patent infringement in the

State of Texas, including in this District. APExBIO transacts business and makes, uses, sells,

and/or offers for sale products that infringe the asserted patent in the State of Texas and in this

District.

        7.     Venue is proper in this District pursuant to at least 28 U.S.C. § 1400(b) at least

because APExBIO is incorporated in this State, has a regular and established place of business in

this District, and has committed acts of patent infringement in this District.

                                   Illumina’s Asserted Patent

        8.     U.S. Patent No. 10,184,122 (“the ’122 Patent”), titled “Transposon End

Compositions and Methods for Modifying Nucleic Acids,” was duly and lawfully issued by the

United States Patent and Trademark Office on January 22, 2019.

        9.     Illumina is the owner by assignment of all right, title, and interest in and to the ’122

Patent, now and for the entire period of and relevant to the infringement, including the right to

assert all causes of action arising under said patent and the right to any remedies for infringement

of it, including the right to sue for and collect past damages. A copy of the ’122 Patent is attached

hereto as Exhibit 1.

        10.    The ’122 Patent is directed to methods of preparing a library of nucleic acids using

transposomes. Representative claim 1 of the ’122 Patent recites:

               1. A method for preparing a library of nucleic acid fragments
               representative of a target nucleic acid comprising:



                                                  3
      Case 4:21-cv-02611 Document 1 Filed on 08/11/21 in TXSD Page 4 of 14




               (a) contacting a target nucleic acid with a plurality of
               transposomes, wherein the target nucleic acid is double-stranded
               DNA, and the transposomes comprise a transposase and a pair of
               transposon end polynucleotides;

               (b) incubating the target nucleic acid and transposomes under
               conditions whereby the target nucleic acid is fragmented into a
               plurality of nucleic acid fragments comprising one of the
               transposon end polynucleotides attached to an end of the nucleic
               acid fragments; and

               (c) non-selectively amplifying the nucleic acid fragments, thereby
               obtaining a library of nucleic acid fragments that is representative
               of the target nucleic acid from which the fragments were
               generated.

       11.     As explained in the Abstract of the ’122 Patent, the claimed method is useful for

generating a DNA library for use in a variety of applications, such as analysis and sequencing of

DNA, including massively parallel DNA sequencing (so-called “next generation sequencing”).

       12.     Illumina sells library preparation kits for preparing samples for next-generation

sequencing. Certain of Illumina’s DNA library preparation kits are branded as “Nextera” DNA

prep kits. Illumina sells these kits to its customers, who use the kits to practice the invention

claimed in at least representative claim 1 of the ’122 Patent.

       13.     The packaging for Illumina’s “Nextera” DNA prep kits refers purchasers to

Illumina’s patent marking website at “www.Illumina.com/patents.” That website states that it

provides patent marking notice under 35 U.S.C. § 287(a) and identifies the ’122 Patent with respect

to Illumina’s “Nextera” kits.

                APExBIO’s Ongoing Willful Infringement of the ’122 Patent

       14.     On or around January 31, 2019, nine days after the ’122 Patent issued, APExBIO

placed an order for two products from Illumina. APExBIO ordered the Nextera DNA Flex Library

Prep Kit (24 samples) (now called the Illumina DNA Prep Kit) for library preparation, which

contains the necessary reagents to prepare 24 libraries for next-generation DNA sequencing.


                                                 4
      Case 4:21-cv-02611 Document 1 Filed on 08/11/21 in TXSD Page 5 of 14




APExBIO also ordered the Nextera DNA CD Index (24 samples), which includes the Illumina i5

and i7 index adapters.

       15.      On information and belief, after purchasing and examining Illumina’s DNA library

preparation products, APExBIO began making its own product called “Tn5 DNA Library Prep Kit

for Illumina” in three forms corresponding to various quantities of DNA and offering them for sale

to customers in the United States under catalog numbers K1055, K1056, and K1057 without

authorization from Illumina. As the product name indicates, APExBIO sold this test kit for use

with Illumina’s DNA sequencers. On information and belief, APExBIO has been offering its “Tn5

DNA Library Prep Kit for Illumina” for sale on its website since at least December 2020.

       16.     On January 12, 2021, Illumina sent APExBIO a notice of infringement of the ’122

Patent. The notice letter was sent to APExBIO by e-mail and Federal Express. The Federal Express

package was signed for and accepted at APExBIO’s front desk on January 13, 2021.

       17.     The notice letter dated January 12, 2021 enclosed the ’122 Patent as well as a claim

chart comparing representative claim 1 of the ’122 Patent with APExBIO’s product literature for

the “Tn5 DNA Library Prep Kit for Illumina” for the 50 ng DNA kit (Catalog No. K1057). The

letter demanded that APExBIO respond within two weeks confirming that APExBIO and all of its

affiliates have ceased all infringement. A copy of Illumina’s January 12, 2021 notice letter and

claim chart is attached hereto as Exhibit 2 and is incorporated by reference herein.

       18.     Despite APExBIO’s receipt of the serious and detailed allegations set forth in

Illumina’s first notice letter on January 12, 2021, APExBIO did not respond to the letter or cease

its actions directed to infringement of Illumina’s patent rights.

       19.     Instead, APExBIO attempted to conceal its infringing activities. On information

and belief, after receiving Illumina’s January 12, 2021 letter, APExBIO renamed its “Tn5 DNA




                                                  5
      Case 4:21-cv-02611 Document 1 Filed on 08/11/21 in TXSD Page 6 of 14




Library Prep Kit for Illumina” identified in that letter to the “GenuinePrep DNA Library Prep Kit

for Illumina,” but continued to sell it under the same catalog numbers with the same product

literature on APExBIO’s website.

       20.     On May 24, 2021, Illumina sent a second letter to APExBIO, enclosing its first

letter and claim chart, and reaffirming its allegations of infringement as applied to the renamed

“GenuinePrep DNA Library Prep Kit for Illumina” in a second claim chart. A copy of Illumina’s

May 24, 2021 notice letter and claim chart is attached hereto as Exhibit 3 and is incorporated by

reference herein.

       21.     The second notice letter was again sent to APExBIO by e-mail and Federal Express,

and the Federal Express package was signed for and accepted at APExBIO’s front desk on May

25, 2021. Illumina’s second notice letter followed up on the demand that APExBIO cease all of its

infringing activity and requested a response confirming that by June 4, 2021.

       22.     Despite APExBIO’s receipt of the serious and detailed allegations set forth in

Illumina’s second notice letter, APExBIO did not respond to that letter either.

       23.     Instead, APExBIO again attempted to conceal its infringement by renaming its

product. On information and belief, after receipt of Illumina’s second notice letter, APExBIO

removed the “GenuinePrep DNA Library Prep Kit for Illumina” products previously sold from its

website, renamed the kit the “One-step DNA Library Prep Kit for Illumina,” and started selling

the kit under catalog numbers K1255 through K1257 with two sequencing primer indexes

separately sold as “Index Kits 1 and 2 for Illumina” under catalog numbers K1058 and K1059

(Prep Kits and Index Kits collectively, “the Accused Products.”).

       24.     On information and belief, after receipt of Illumina’s second notice letter,

APExBIO also issued revised product literature for its “One-step DNA Library Prep Kit for




                                                6
      Case 4:21-cv-02611 Document 1 Filed on 08/11/21 in TXSD Page 7 of 14




Illumina.” A claim chart comparing representative claim 1 of the ’122 Patent with APExBIO’s

revised product literature for the “One-step DNA Library Prep Kit for Illumina” and corresponding

primer indexes is attached hereto as Exhibit 6 and is incorporated by reference herein.

          25.   As of the date of this Complaint, APExBIO still has not responded to either notice

letter, or ceased its infringing activity.

          26.   Instead, APExBIO has knowingly and intentionally continued to make, use, sell,

offer for sale, and instruct APExBIO customers to use the Accused Products to infringe the ’122

Patent.

                                             COUNT I

                       Induced Infringement of U.S. Patent No. 10,184,122

          27.   Illumina repeats and re-alleges the foregoing paragraphs 1-26 as if set forth

specifically herein.

          28.   APExBIO has and continues to induce infringement of one or more claims of the

’122 Patent under 35 U.S.C. § 271(b) by actively inducing its customers to use the Accused

Products in a manner that directly infringes one or more claims of the ’122 Patent. APExBIO’s

product literature and website instructs customers to perform the claimed steps of the ’122 Patent

by using the Accused Products.

          29.   As of at least January 12, 2021, APExBIO had been selling its “Tn5 DNA Library

Prep Kit for Illumina” for 1 ng, 5 ng, and 50 ng DNA in a manner that induced infringement of at

least claim 1 of the ’122 Patent, as shown in the chart attached hereto as Exhibit 4.

          30.   As of at least May 24, 2021, APExBIO had been selling its “GenuinePrep DNA

Library Prep Kit for Illumina” for 1 ng, 5 ng, and 50 ng DNA in a manner that induced infringement

of at least claim 1 of the ’122 Patent, as shown in the chart attached hereto as Exhibit 5.




                                                  7
      Case 4:21-cv-02611 Document 1 Filed on 08/11/21 in TXSD Page 8 of 14




       31.     As of at least June 4, 2021, APExBIO has been selling its “One-step DNA Library

Prep Kit for Illumina” for 1 ng, 5 ng, and 50 ng DNA and “Index Kit 1 for Illumina” and “Index

Kit 2 for Illumina” in a manner that induces infringement of at least claim 1 of the ’122 Patent, as

shown in the chart attached hereto as Exhibit 6.

       32.     As shown in Exhibits 4 through 6, performing the steps of the protocols as

instructed in APExBIO’s product literature for the Accused Products results in direct infringement

by APExBIO’s customers of at least claim 1 of the ’122 Patent.

       33.     Performing the steps as instructed by APExBIO requires use of the method that

infringes at least claim 1 of the ’122 Patent, and performing the steps is necessary to achieve the

advertised result of direct and rapid DNA library construction for the Illumina high-throughput

sequencing platform.

       34.     APExBIO is, and has been, on notice of the existence of the ’122 Patent and its

infringement of the ’122 Patent since before the lawsuit was filed. APExBIO had actual notice of

the ’122 Patent on or before its receipt of the notice letter dated January 12, 2021, attached hereto

as Exhibit 2. APExBIO continued to infringe despite its awareness of the ’122 Patent, and does so

even after receiving the second notice letter dated May 24, 2021, attached hereto as Exhibit 3.

       35.     Despite having actual knowledge of the ’122 Patent and actual knowledge that it is

instructing customers to infringe as described in the notice letters and claim charts attached hereto

as Exhibits 2 and 3, APExBIO continues to encourage and instruct its customers to use its products

to infringe the ’122 Patent.

       36.     APExBIO’s infringement of the ’122 Patent has injured Illumina in its business and

its property rights. Unless enjoined by this Court, APExBIO will continue to willfully infringe the

’122 Patent and Illumina will continue to suffer irreparable harm and harm for which damages are




                                                   8
      Case 4:21-cv-02611 Document 1 Filed on 08/11/21 in TXSD Page 9 of 14




inadequate. Accordingly, Illumina is entitled to injunctive relief against such infringement under

35 U.S.C. § 283.

       37.     As a result of APExBIO’s infringement of the ’122 Patent, Illumina has been and

continues to be irreparably injured with respect to its business and intellectual property rights, and

is entitled to recover past damages for such injuries pursuant to 35 U.S.C. § 284.

                                            COUNT II

                   Contributory Infringement of U.S. Patent No. 10,184,122

       38.     Illumina repeats and re-alleges the foregoing paragraphs 1-37 as if set forth

specifically herein.

       39.     APExBIO has and continues to contribute to infringement of one or more claims of

the ’122 Patent under 35 U.S.C. § 271(c) by supplying the Accused Products. The Accused

Products constitute a material part of the invention claimed in at least representative claim 1 of the

’122 Patent, in particular because the Accused Products are specifically designed and advertised

for use to infringe by performing the claimed steps of the ’122 Patent using the Accused Products.

       40.     As of at least January 12, 2021, APExBIO had been selling its “Tn5 DNA Library

Prep Kit for Illumina” for 1 ng, 5 ng, and 50 ng DNA in a manner that contributes to infringement

of at least claim 1 of the ’122 Patent, as shown in the chart attached hereto as Exhibit 4.

       41.     As of at least May 24, 2021, APExBIO had been selling its “GenuinePrep DNA

Library Prep Kit for Illumina” for 1 ng, 5 ng, and 50 ng DNA in a manner that contributes to

infringement of at least claim 1 of the ’122 Patent, as shown in the chart attached hereto as Exhibit

5.

       42.     As of at least June 4, 2021, APExBIO has been selling its “One-step DNA Library

Prep Kit for Illumina” for 1 ng, 5 ng, and 50 ng DNA and “Index Kit 1 for Illumina” and “Index




                                                  9
     Case 4:21-cv-02611 Document 1 Filed on 08/11/21 in TXSD Page 10 of 14




Kit 2 for Illumina” in a manner that contributes to infringement of at least claim 1 of the ’122

Patent, as shown in the chart attached hereto as Exhibit 6.

       43.     As shown in Exhibits 4 through 6, performing the steps of the protocols as

instructed in APExBIO’s product literature for the Accused Products results in direct infringement

by APExBIO’s customers of at least claim 1 of the ’122 Patent.

       44.     The Accused Products constitute material parts of the inventions of the ’122 Patent

and are not suitable for substantial non-infringing use. The Accused Products are specifically

designed for use to practice the method claimed in at least representative claim 1 of the ’122 Patent.

       45.     APExBIO is, and has been, on notice of the existence of the ’122 Patent and its

infringement of the ’122 Patent since before the lawsuit was filed. APExBIO had actual notice of

the ’122 Patent on or before its receipt of the notice letter dated January 12, 2021, attached hereto

as Exhibit 2. APExBIO continued to infringe despite its awareness of the ’122 Patent, and does so

even after receiving the second notice letter dated May 24, 2021, attached hereto as Exhibit 3.

       46.     Despite having actual knowledge of the ’122 Patent and actual knowledge that the

use of its products infringes the ’122 Patent as described in the notice letters and claim charts

attached hereto as Exhibits 2 and 3, APExBIO continues to contribute to infringement by supplying

the Accused Products to its customers.

       47.     APExBIO’s infringement of the ’122 Patent has injured Illumina in its business and

its property rights. Unless enjoined by this Court, APExBIO will continue to willfully infringe the

’122 Patent and Illumina will continue to suffer irreparable harm and harm for which damages are

inadequate. Accordingly, Illumina is entitled to injunctive relief against such infringement under

35 U.S.C. § 283.




                                                 10
     Case 4:21-cv-02611 Document 1 Filed on 08/11/21 in TXSD Page 11 of 14




       48.     As a result of APExBIO’s infringement of the ’122 Patent, Illumina has been and

continues to be irreparably injured with respect to its business and intellectual property rights, and

is entitled to recover past damages for such injuries pursuant to 35 U.S.C. § 284.

                                            COUNT III

                       Willful Infringement of U.S. Patent No. 10,184,122

       49.     Illumina repeats and re-alleges the foregoing paragraphs 1-48 as if set forth

specifically herein.

       50.     As set forth throughout this Complaint, APExBIO’s infringement of the ’122 Patent

has been and is deliberate and willful and constitutes egregious misconduct. APExBIO’s

misconduct has been and continues to be reckless, willful, wanton, malicious, committed in bad

faith, deliberate, consciously wrongful, flagrant, and characteristic of a pirate.

       51.     On information and belief, APExBIO purchased Illumina’s Nextera DNA Library

Prep and Index kits in 2019 to intentionally copy Illumina’s products.

       52.     APExBIO has continued to willfully and intentionally infringe since at least the

time it received and signed for Illumina’s first notice letter on January 13, 2021. APExBIO

continues to willfully and intentionally infringe even after the time it received and signed for

Illumina’s second notice letter on May 25, 2021.

       53.     On information and belief, following APExBIO’s receipt of either Illumina’s first

and second notice letters, rather than ceasing infringement, APExBIO instead intentionally and

knowingly tried to conceal its infringement by rebranding the Accused Products and cataloging

them under different numbers without making any substantive changes to them.

       54.     In particular, on information and belief, after receiving Illumina’s first notice letter

dated January 12, 2021, APExBIO changed the name of its library preparation product from “Tn5




                                                  11
     Case 4:21-cv-02611 Document 1 Filed on 08/11/21 in TXSD Page 12 of 14




DNA Library Prep Kit for Illumina” to “GenuinePrep DNA Library Prep Kit for Illumina”

(emphasis added), knowing full well there was nothing “Genuine” about its product.

       55.     Then, on information and belief, after receiving Illumina’s second notice letter

dated May 24, 2021 and in a further attempt to conceal its infringement, APExBIO changed the

name of its library preparation product from “GenuinePrep DNA Library Prep Kit for Illumina”

to “One-step Library Prep Kit for Illumina” and separated out the primers to be sold separately as

“Index Kit 1 for Illumina” and “Index Kit 2 for Illumina” for customers to buy with the “One-step

Library Prep Kit for Illumina.” APExBIO does not avoid infringement of Illumina’s patents by

its deliberate renaming and re-structuring of the same product offerings into separate parts. Such

acts demonstrate the willfulness of its infringing activities.

       56.     APExBIO’s willful infringement of the ’122 Patent has injured Illumina in its

business and its property rights. Unless enjoined by this Court, APExBIO will continue to willfully

infringe the ’122 Patent and Illumina will continue to suffer irreparable harm and harm for which

damages are inadequate. Accordingly, Illumina is entitled to injunctive relief against such

infringement under 35 U.S.C. § 283.

       57.     As a result of APExBIO’s willful infringement of the ’122 Patent, Illumina has

been and continues to be irreparably injured with respect to its business and intellectual property

rights, and is entitled to recover monetary damages for such injuries pursuant to 35 U.S.C. § 284

as well as treble damages and the reimbursement of its fees and costs as set forth in 35 U.S.C. §§

284 and 285.

                                  DEMAND FOR JURY TRIAL

       Illumina hereby demands a jury trial on all issues so triable.




                                                  12
     Case 4:21-cv-02611 Document 1 Filed on 08/11/21 in TXSD Page 13 of 14




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Illumina respectfully prays for:

       1.       Judgment that APExBIO has induced infringement of the ’122 Patent in violation

of 35 U.S.C. § 271(b);

       2.       Judgment that APExBIO has contributed to infringement of the ’122 Patent in

violation of 35 U.S.C. § 271(c);

       3.       Judgment that APExBIO’s infringement has been and continues to be intentional

and willful;

       4.       An injunction against further infringement by APExBIO and each of APExBIO’s

agents, employees, servants, attorneys, successors and assigns, and all others in privity or acting

in concert with any of them, pursuant to at least 35 U.S.C. § 283;

       5.       An award of damages adequate to compensate Illumina for APExBIO’s patent

infringement pursuant at least to 35 U.S.C. § 284, including lost profits and/or a reasonable royalty,

said damages to be trebled by reason of the intentional and willful nature of APExBIO’s

infringement;

       6.       An award of Illumina’s costs associated with this action;

       7.       A declaration that the case is exceptional under 35 U.S.C. § 285 and an award of

Illumina’s reasonable attorneys’ fees;

       8.       An award of pre- and post-judgment interest on any monetary award; and

       9.       Such other and further relief as this Court deems equitable, just and proper.




                                                 13
    Case 4:21-cv-02611 Document 1 Filed on 08/11/21 in TXSD Page 14 of 14




Dated: August 11, 2021             Respectfully submitted,

                                   By:    /s/ Aimee P. Fagan
                                          Attorneys for Plaintiff
                                          Illumina, Inc.

                                          Bradford J. Badke, Lead Counsel
                                             (pro hac vice pending)
                                          Sona De (pro hac vice pending)
                                          SIDLEY AUSTIN LLP
                                          787 Seventh Avenue
                                          New York, NY 10019
                                          jbadke@sidley.com
                                          sde@sidley.com
                                          (212) 839-5300

                                          Aimee P. Fagan
                                          SIDLEY AUSTIN LLP
                                          1000 Louisiana Street
                                          Suite 5900
                                          Houston, TX 77002
                                          afagan@sidley.com
                                          (713) 495-4500




                                     14
